Case 20-20040-TPA   Doc 33   Filed 07/22/20 Entered 07/22/20 10:56:58   Desc Main
                             Document     Page 1 of 2




                                                                  FILED
                                                                  7/22/20 10:50 am
                                                                  CLERK
                                                                  U.S. BANKRUPTCY
                                                                  COURT - WDPA
Case 20-20040-TPA   Doc 33   Filed 07/22/20 Entered 07/22/20 10:56:58   Desc Main
                             Document     Page 2 of 2
